United States Court of Appeals
                                                                                           Fifth Circuit
                                                                                          F I L E D
                                                In the                                   February 11, 2004
                        United States Court of Appeals                               Charles R. Fulbruge III
                                     for the Fifth Circuit                                   Clerk
                                          _______________

                                            m 03-11190
                                          _______________




                                  UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                               VERSUS

                                           NORMA SERNA,

                                                              Defendant-Appellant.




                                    _________________________

                            Appeal from the United States District Court
                                for the Northern District of Texas
                                     m 4:02-CR-29-ALL-BE
                                 _________________________




Before JONES, MAGILL,* AND SMITH,                    PER CURIAM:**
  Circuit Judges.


                                                         **
                                                           Pursuant to 5TH CIR. R. 47.5, the court has
   *
     Circuit Judge of the United States Court of     determined that this opinion should not be pub-
Appeals for the Eighth Circuit, sitting by desig-    lished and is not precedent except under the limited
nation.                                              circumstances set forth in 5TH CIR. R. 47.5.4.
   Norma Serna was arrested, then arraigned            cannot be raised on direct appeal from a
the next day before a federal magistrate judge.        revocation hearing, but must be collaterally
She was charged with knowingly and willfully           attacked in a 28 U.S.C. § 2255 proceeding.
aiding and abetting the illegal entry of Mexican       Although this circuit has yet to reach this
aliens by attempting to transport them.                issue,1 we do not address it here, because,
                                                       even assuming, arguendo, that a direct appeal
    Serna pleaded guilty without assistance of         is a proper vehicle for Serna’s challenge, the
counsel. The court explained the nature of the         record shows that the waiver of her Sixth
charges against her and the consequences of            Amendment right to counsel was valid, so her
conviction. Without explicating the Sixth              case fails on the merits.
Amendment right at length, the court asked
Serna whether she wished to proceed without                We conclude, after a review of the record,
counsel, pursuant to a waiver of right to              that Serna knowingly and intelligently waived
counsel that she previously had signed. She            counsel at the time she pleaded guilty. The
responded in the affirmative, and the court was        court informed her of the nature of the charges
satisfied that her waiver was knowing and in-          against her and the consequences of a guilty
telligent.    She pleaded guilty and was               plea. She signed a consent, acknowledging
sentenced to twelve months’ probation.                 that she agreed to waiver her right to the as-
                                                       sistance of counsel. We are especially mindful
   Serna violated the terms of her probation.          that she failed to allege that she did not in fact
After a parole revocation hearing at which she         understand her right to appointed counsel.
contended that she had been deprived of her            Serna therefore validly waived her Sixth
Sixth Amendment rights at the time of her              Amendment rights. See Argersinger, 407 U.S.
plea, the district court revoked her probation         at 37.
and sentenced her to four months’
imprisonment.                                             AFFIRMED.

   Serna appeals the revocation of parole, ar-
guing that her attempted waiver of counsel
was not “knowing and intelligent,” and ac-
cordingly that her Sixth Amendment rights
were violated. Imprisonment may not be im-
posed on a defendant who has not knowingly
and voluntarily waived his right to counsel.
See Alabama v. Shelton, 535 U.S. 654, 662
(2002); Argersinger v. Hamilton, 407 U.S. 25,
37 (1972).      We review constitutional
challenges de novo. See United States v.
Joseph, 333 F.3d 587, 589 (5th Cir.), cert.
denied, 124 S. Ct. 446 (2003).
                                                          1
                                                            In United States v. Francischine, 512 F.2d
   The government contends that Serna’s                827 (5th Cir. 1975), we prohibited the challenge of
present challenge to the validity of her waiver        underlying convictions at a parole revocation
                                                       hearing. Serna challenges only her imprisonment.

                                                   2